AMERICAN FUNDS TARGET DATE RETIREMENT SERIES,/(R)/ INC. Part B Statement of Additional Information January 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus of American Funds Target Date Retirement Series (the "series") dated January 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the series at the following address: American Funds Target Date Retirement Series Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. CLASS A CLASS R-1 CLASS R-2 CLASS R-3 CLASS R-4 CLASS R-5 CLASS R-6 American Funds 2055 AAMTX RAMTX RBMTX RCMTX RDJTX REKTX RFKTX Target Date Retirement Series American Funds 2050 AALTX RAITX RBITX RCITX RDITX REITX RFITX Target Date Retirement Series American Funds 2045 AAHTX RAHTX RBHTX RCHTX RDHTX REHTX RFHTX Target Date Retirement Series American Funds 2040 AAGTX RAKTX RBKTX RCKTX RDGTX REGTX RFGTX Target Date Retirement Series American Funds 2035 AAFTX RAFTX RBFTX RCFTX RDFTX REFTX RFFTX Target Date Retirement Series American Funds 2030 AAETX RAETX RBETX RCETX RDETX REETX RFETX Target Date Retirement Series American Funds 2025 AADTX RADTX RBDTX RCDTX RDDTX REDTX RFDTX Target Date Retirement Series American Funds 2020 AACTX RACTX RBCTX RCCTX RDCTX RECTX RRCTX Target Date Retirement Series American Funds 2015 AABTX RAJTX RBJTX RCJTX RDBTX REJTX RFJTX Target Date Retirement Series American Funds 2010 AAATX RAATX RBATX RCATX RDATX REATX RFTTX Target Date Retirement Series TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 2
